In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00066-CR
                               __________________

                       BEYONKA LIMBRICK, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 411th District Court
                      San Jacinto County, Texas
                        Trial Cause No. 9,585
__________________________________________________________________

                          MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Beyonka Limbrick pleaded

guilty to possession of a controlled substance with intent to deliver, a state jail

felony. The trial court found Limbrick guilty and assessed punishment at two years

in state jail, then suspended imposition of sentence, placed Limbrick on community

supervision for five years, and assessed a $500 fine. Subsequently, the State filed a

motion to revoke Limbrick’s community supervision. Limbrick pleaded “not true”

to the alleged violations of the terms of the community supervision order. After

                                         1
conducting an evidentiary hearing, the trial court found that Limbrick violated the

terms of her community supervision, revoked Limbrick’s community supervision,

and imposed a sentence of ten months of confinement.

      Limbrick’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On May 15, 2020, we granted an extension of time for Limbrick to file a pro

se brief. We received no response from Limbrick. We have reviewed the appellate

record, and we agree with counsel’s conclusion that no arguable issues support an

appeal. Therefore, we find it unnecessary to order appointment of new counsel to re-

brief the appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

We affirm the trial court’s judgment.1

      AFFIRMED.

                                                    _________________________
                                                       STEVE McKEITHEN
                                                           Chief Justice



Submitted on October 1, 2020
Opinion Delivered November 4, 2020
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.

      1
        Limbrick may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         2